        Case 3:20-cv-00961-VC Document 37 Filed 10/14/20 Page 1 of 3




 1   Craig M. Peters SBN 184018
     ALTAIR LAW
 2   465 California Street, 5th Floor
     San Francisco, CA 94104-3313
 3
     (415) 988-9828
 4   cpeters@altairlaw.us

 5   Joseph S. May SBN 245924
     Has S. Jawandha SBN 322005
 6   LAW OFFICE OF JOSEPH S. MAY
     1388 Sutter Street, Suite 810
 7
     San Francisco, CA 94109
 8   Tel: (415) 781-3333
     Fax: (415) 707-6600
 9   joseph@josephmaylaw.com
10   Attorneys for Plaintiff J.H., a Minor,
11   through his Guardian ad Litem, Joan Tillman

12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15
     J.H., a minor, through his Guardian ad             CASE NO. 20-CV-00961-VC
16   Litem, JOAN TILLMAN,

17                      Plaintiff,                      STIPULATION TO CONTINUE CASE
                                                        MANAGEMENT CONFERENCE AND
18           v.                                         EXTEND THE DEADLINE FOR
19                                                      DEFENDANTS TO FILE THEIR
     COUNTY OF SAN MATEO; AYSE                          RESPONSE TO PLAINTIFF’S SECOND
20   DOGAN; JULIE BERKOVATZ;                            AMENDED COMPLAINT
     TAMIKA DAWSON; and DOES 1 to 50,
21   inclusive,                                         Action Filed: February 7, 2020
                                                        Trial Date:   TBD
22
                        Defendants.
23

24
             Plaintiff J.H. (“Plaintiff”) and Defendants COUNTY OF SAN MATEO, AYSE DOGAN,
25
     and JULIE BERKOVATZ (“Defendants”) hereby stipulate, by and through their counsel, to
26
     extend the deadline by two weeks for Defendants to file their responsive pleading to Plaintiff’s
27
     Second Amended Complaint which, following the court’s ruling on Defendants’ motion to
28
                                                            1
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     STIPULATION TO CONTINUE CMC, 12(b)(6), AND DEADLINES
           Case 3:20-cv-00961-VC Document 37 Filed 10/14/20 Page 2 of 3




 1   dismiss Plaintiff’s First Amended Complaint (ECF-33), is required to be filed by December 7,

 2   2020. As such, Defendants’ responsive pleading to Plaintiff’s Second Amended Complaint is

 3   due no later than January 11, 2021.

 4            Plaintiff and Defendants further hereby stipulate to continue the initial Case Management

 5   Conference currently set for October 20, 2020 at 10:00 a.m. to a date following Defendants’

 6   filing of their responsive pleading or after January 11, 2021 given that the case is not at issue and

 7   it is unclear at this time how or to what extent Plaintiff may amend its complaint. Plaintiff and

 8   Defendants have made repeated attempts to contact defendant Dawson’s counsel via email and

 9   telephone but as of this date, Dawson’s counsel has not responded. Additionally, the court’s
10   reference during the October 8, 2020 hearing to the possibility of staying the civil case while the
11   underlying criminal case against defendant Dawson is pending further supports a continuance of
12   the initial Case Management Conference.
13

14   IT IS SO STIPULATED.
15   Dated: October 13, 2020                                    ALTAIR LAW
                                                                and
16                                                              LAW OFFICE OF JOSEPH S. MAY
17

18                                                              /s/ Joseph S. May
                                                                By: JOSEPH S. MAY
19                                                              Attorneys for Plaintiff J.H.
20
     Dated: October 13, 2020                                    JOHN C. BEIERS, COUNTY COUNSEL
21
                                                                /s/ Joseph F. Charles__________________
22                                                              By: JOSEPH F. CHARLES and
23                                                              KIMBERLY A. MARLOW
                                                                Attorneys for Defendants County of San
24                                                              Mateo, Dogan, and Berkovatz

25
     ///
26

27   ///

28   ///
                                                            2
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     STIPULATION TO CONTINUE CMC, 12(b)(6), AND DEADLINES
Case 3:20-cv-00961-VC Document 37 Filed 10/14/20 Page 3 of 3
